Order entered April 29, 2019




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-18-01454-CV

                                RYAN CHANDLER, Appellant

                                                 V.

                               WOODFOREST BANK, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-02368-C

                                             ORDER
       The reporter’s record is overdue. By letter dated March 26, 2019, Janet Wright, Official
Court Reporter for County Court at Law No. 3, informed the Court that appellant had not
requested preparation of the reporter’s record. By letter dated April 3, 2019, the Court instructed
appellant to file, within ten days, written verification that he had requested preparation of the
reporter’s record and written verification that he had paid or made arrangements to pay the
reporter’s fee or written documentation that he had been found to be entitled to proceed without
payment of costs. We cautioned appellant that failure to comply might result in the Court
ordering the appeal be submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c). As
of today’s date, appellant has not responded. Accordingly, we ORDER the appeal be submitted
without the reporter’s record. See id.
       Appellant shall file his brief on the merits on or before May 29, 2019.
                                                        /s/   BILL WHITEHILL
                                                              JUSTICE